DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chang Yang (Reg#73200) on 1/27/2022.

The application has been amended as follows: 
Currently Claims 1-3, 8, 10, 12, 16-19 are currently amended.
Claims 6-7 are cancelled. 

1.	(Currently Amended) A bendable device comprising:
a bendable flexible screen, wherein the flexible screen comprises a display surface and a rear surface opposite to the display surface;
a housing assembly;

wherein 
the flexible screen is connected to the housing assembly via the supporting sheet assembly,
the supporting sheet assembly comprises a first sheet and a second sheet adjacent to the first sheet,
the second sheet comprises a middle section and two ends respectively disposed at two opposite sides of the middle section, wherein the two ends are respectively close to edges of the second sheet, and a plurality of first stud portions protrude from a side of the middle section facing a bendable member of the housing assembly, 
the bendable member defines a plurality of stud grooves aligned with the plurality of first stud portions, wherein the plurality of first stud portions are respectively received in the plurality of stud grooves, 
at least one of the two ends of the second sheet is detachably connected with an end of the bendable member,
each of the plurality of first stud portions comprises a first fixed stud corresponding to a central position of the bendable member and two first sliding studs respectively disposed at two sides of the first fixed stud,
each of the plurality of stud grooves comprises a first stud groove disposed at the central position of the bendable member and two second stud grooves respectively disposed at two sides of the first stud groove, wherein the first fixed stud is fixed in the first stud groove, and the first sliding stud is slidable in the second stud groove,
the first stud groove matches the first fixed stud in width to enable the first fixed stud to be fixedly connected, and
the second stud groove has a larger width than the first sliding stud to enable the first sliding stud to be slidably connected in the second stud groove.
2.	(Currently Amended) The bendable device of claim 1, wherein 
3.	(Currently Amended) The bendable device of claim 2, wherein 
the housing assembly comprises a first housing[[,]]and a second housing, 
the bendable member is connected between the first housing and the second housing[[;]], and
the first sheet is detachably connected to one of the first housing and the second housing

6.	(cancelled) 
7.	(cancelled)
8.	(Currently Amended) The bendable device of claim [[6]]1, wherein the bendable member defines at least one groove, wherein at least one adhesive portion is disposed within 
10.	(Currently Amended) The bendable device of claim 9, wherein
the bendable member comprises a hinge assembly and two sliders arranged at two sides of the hinge assembly, wherein the hinge assembly comprises a first hinge unit and two second hinge units, wherein
the first hinge unit defines a first connection through hole aligned with the first fixed stud, wherein a screw passes through the first connection through hole from a side of the first hinge unit away from the second sheet and is locked to one of the plurality of first stud portions; and
the two sliders each defines at least one groove aligned with the at least one hollow portion, such that the two sliders are fixedly connected to the two ends of the second sheet.
12.	(Currently Amended) The bendable device of claim 2, wherein an adhesive layer is disposed between the first sheet and the flexible screen, such that the flexible screen is bonded to the first sheet.
16.	(Currently Amended) The bendable device of claim [[2]]3, wherein
an adhesive layer is disposed between a part of the first sheet and one of a part of the first housing or a part of the second housing, such that the first sheet is bonded to the first housing or the second housing.
17.	(Currently Amended) The bendable device of claim [[11]]12, wherein the adhesive layer is a double-sided adhesive layer.

the flexible screen, the supporting sheet assembly, and the housing assembly are stacked in sequence,[[; and]]
the flexible screen is connected with and cooperates with the supporting sheet assembly to form a display assembly, and the display assembly is detachably connected to the housing assembly,
the supporting sheet assembly comprises a first sheet and a second sheet adjacent to the first sheet,
the second sheet comprises a middle section and two ends respectively disposed at two opposite sides of the middle section, wherein the two ends are respectively close to edges of the second sheet, and a plurality of first stud portions protrude from a side of the middle section facing a bendable member of the housing assembly, 
the bendable member defines a plurality of stud grooves aligned with the plurality of first stud portions, wherein the plurality of first stud portions are respectively received in the plurality of stud grooves, 
at least one of the two ends of the second sheet is detachably connected with an end of the bendable member,
each of the plurality of first stud portions comprises a first fixed stud corresponding to a central position of the bendable member and two first sliding studs respectively disposed at two sides of the first fixed stud,
each of the plurality of stud groove comprises a first stud groove disposed at the central position of the bendable member and two second stud grooves respectively disposed at two sides of the first stud groove, wherein the first fixed stud is fixed in the first stud groove, and the first sliding stud is slidable in the second stud groove,
the first stud groove matches the first fixed stud in width to enable the first fixed stud to be fixedly connected, and 
the second stud groove has a larger width than the first sliding stud to enable the first sliding stud to be slidably connected in the second stud groove.
19.	(Currently Amended) The bendable device of claim 18, wherein
first sheet includes two first sheets; [[and]] 
[[a]]the second sheet is connected between the two first sheets; 
the housing assembly comprises a first housing[[,]]and a second housing;
the bendable member is connected between the first housing and the second housing;
the two first sheets are respectively detachably connected to the first housing and the second housing; and
the second sheet is detachably connected to the bendable member.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Reason for Allowance
Claims 1-5, 8-20 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A bendable device comprising:
a bendable flexible screen, wherein the flexible screen comprises a display surface and a rear surface opposite to the display surface;
a housing assembly;
a supporting sheet assembly sandwiched between the rear surface of the flexible screen and the housing assembly, 
wherein 
the flexible screen is connected to the housing assembly via the supporting sheet assembly,
the supporting sheet assembly comprises a first sheet and a second sheet adjacent to the first sheet,
the second sheet comprises a middle section and two ends respectively disposed at two opposite sides of the middle section, wherein the two ends are respectively close to edges of the second sheet, and a plurality of first stud portions protrude from a side of the middle section facing a bendable member of the housing assembly, 
defines a plurality of stud grooves aligned with the plurality of first stud portions, wherein the plurality of first stud portions are respectively received in the plurality of stud grooves, 
at least one of the two ends of the second sheet is detachably connected with an end of the bendable member,
each of the plurality of first stud portions comprises a first fixed stud corresponding to a central position of the bendable member and two first sliding studs respectively disposed at two sides of the first fixed stud,
each of the plurality of stud grooves comprises a first stud groove disposed at the central position of the bendable member and two second stud grooves respectively disposed at two sides of the first stud groove, wherein the first fixed stud is fixed in the first stud groove, and the first sliding stud is slidable in the second stud groove,
the first stud groove matches the first fixed stud in width to enable the first fixed stud to be fixedly connected, and
the second stud groove has a larger width than the first sliding stud to enable the first sliding stud to be slidably connected in the second stud groove.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the bendable device comprising bendable flexible screen comprising a display surface and a rear surface opposite to the display surface; a housing assembly and a supporting sheet assembly sandwich between the rear surface of the flexible screen and the housing assembly, wherein the flexible screen is connected to the 
One of the closest prior art of record is Hsu et al. US Patent 10659576.

Hsu however does not provide the specific structural and operational limitation as claimed by the applicant, specifically, following limitation in combination with the remaining limitation provided in the independent claim, each of the plurality of first stud portions comprises a first fixed stud corresponding to a central position of the bendable member and two first sliding studs respectively disposed at two sides of the first fixed stud, each of the plurality of stud grooves comprises a first stud groove disposed at the central position of the bendable member and two second stud grooves respectively disposed at two sides of the first stud groove, wherein the first fixed stud is fixed in the first stud groove, and the first sliding stud is slidable in the second stud groove, the first stud groove matches the first fixed stud in width to enable the first fixed stud to be fixedly connected, and the second stud groove has a larger width than the first sliding stud to enable the first sliding stud to be slidably connected in the second stud groove. In examiners opinion the pertinent prior art, when taken alone, or, in 

Another close prior art is Lee et al. US Patent 10623537. 
Lee in similar field teaches a stud portion protruding and a grooves aligned with the stud portions such that the stud and groove are in a sliding configured to slide relative to one another (fig. 9-12). 
Lee however does not teach the specific structural configuration of the bendable device having the supporting sheet assembly sandwiched between the flexible screen and the housing assembly and furthermore the exact location of the first stud portions protruding from a side of the middle section facing the bendable member and the bendable member defines a plurality of stud grooves; additionally the specific arrangement of the stud and the grooves such that  each of the plurality of first stud portions comprises a first fixed stud corresponding to a central position of the bendable member and two first sliding studs respectively disposed at two sides of the first fixed stud, each of the plurality of stud grooves comprises a first stud groove disposed at the central position of the bendable member and two second stud grooves respectively disposed at two sides of the first stud groove, wherein the first fixed stud is fixed in the first stud groove, and the first sliding stud is slidable in the second stud groove, the first stud groove matches the first fixed stud in width to enable the first fixed stud to be fixedly connected, and the second stud groove has a larger width than the first sliding stud to enable the first sliding stud to be slidably connected in the second stud groove. In examiners opinion 
Another close prior art of record is Kim et al. US Patent 11023009.
Similar to Lee, Kim does not teach however does not teach the specific structural configuration of the bendable device having the supporting sheet assembly sandwiched between the flexible screen and the housing assembly and furthermore the exact location of the first stud portions protruding from a side of the middle section facing the bendable member and the bendable member defines a plurality of stud grooves; additionally the specific arrangement of the stud and the grooves such that  each of the plurality of first stud portions comprises a first fixed stud corresponding to a central position of the bendable member and two first sliding studs respectively disposed at two sides of the first fixed stud, each of the plurality of stud grooves comprises a first stud groove disposed at the central position of the bendable member and two second stud grooves respectively disposed at two sides of the first stud groove, wherein the first fixed stud is fixed in the first stud groove, and the first sliding stud is slidable in the second stud groove, the first stud groove matches the first fixed stud in width to enable the first fixed stud to be fixedly connected, and the second stud groove has a larger width than the first sliding stud to enable the first sliding stud to be slidably connected in the second stud groove. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 18 the prior art of record, individually or in combination does not teach or fairly suggest:
A bendable device, comprising a flexible screen, a supporting sheet assembly, and a housing assembly, wherein
the flexible screen, the supporting sheet assembly, and the housing assembly are stacked in sequence,
the flexible screen is connected with and cooperates with the supporting sheet assembly to form a display assembly, and the display assembly is detachably connected to the housing assembly,
the supporting sheet assembly comprises a first sheet and a second sheet adjacent to the first sheet,
the second sheet comprises a middle section and two ends respectively disposed at two opposite sides of the middle section, wherein the two ends are respectively close to edges of the second sheet, and a plurality of first stud portions protrude from a side of the middle section facing a bendable member of the housing assembly, 
the bendable member defines a plurality of stud grooves aligned with the plurality of first stud portions, wherein the plurality of first stud portions are respectively received in the plurality of stud grooves, 
at least one of the two ends of the second sheet is detachably connected with an end of the bendable member,
each of the plurality of first stud portions comprises a first fixed stud corresponding to a central position of the bendable member and two first sliding studs respectively disposed at two sides of the first fixed stud,
each of the plurality of stud groove comprises a first stud groove disposed at the central position of the bendable member and two second stud grooves respectively disposed at two sides of the first stud groove, wherein the first fixed stud is fixed in the first stud groove, and the first sliding stud is slidable in the second stud groove,
the first stud groove matches the first fixed stud in width to enable the first fixed stud to be fixedly connected, and 
the second stud groove has a larger width than the first sliding stud to enable the first sliding stud to be slidably connected in the second stud groove.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the bendable device comprising bendable flexible screen the flexible screen, the supporting sheet assembly, and the housing assembly are stacked in sequence, wherein the flexible screen is connected with and cooperates with the supporting sheet assembly to form a display assembly, and the display assembly is detachably connected to the housing assembly and the supporting sheet assembly comprises a first sheet and a second sheet adjacent to the first sheet, furthermore the specific arrangement of the second sheet and a bendable member of the housing assembly such that the arrangement of the plurality of first stud portion protruding from a side of the middle section of the second sheet and the bendable member defines a plurality of stud grooves aligned with the plurality of the first stud portion; furthermore the specific details, arrangement and operation of each of 
The closest prior art(s) of record and additional reasons for allowance is the same as indicated under claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841